DISMISS; and Opinion Filed January 31, 2014.




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-13-00684-CV

                                     ANTHONY PEACE, Appellant
                                               V.
                                        CARL DAY, Appellee

                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-12-09813

                               MEMORANDUM OPINION
                          Before Justices Francis, Lang-Miers, and Lewis
                                     Opinion by Justice Lewis
        Appellant’s brief in this case is overdue. By postcard dated August 1, 2013, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court

regarding the status of his brief.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /David Lewis/
                                                     DAVID LEWIS
130684F.P05                                          JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ANTHONY PEACE, Appellant                           On Appeal from the 95th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00684-CV         V.                      Trial Court Cause No. DC-12-09813.
                                                   Opinion delivered by Justice Lewis.
CARL DAY, Appellee                                 Justices Francis and Lang-Miers
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee CARL DAY recover his costs of this appeal from
appellant ANTHONY PEACE.


Judgment entered this 31st day of January, 2014.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE




                                             –2–